Name: COMMISSION REGULATION (EC) No 1253/97 of 30 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 1 . 7. 97 [ EN | Official Journal of the European Communities No L 173/99 COMMISSION REGULATION (EC) No 1253/97 of 30 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12. 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5 . (3j OJ No L 387, 31 . 12. 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 173/100 EN Official Journal of the European Communities 1 . 7 . 97 ANNEX to the Commission Regulation of 30 June 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0702 00 35 052 73,7 066 45,6 999 59,6 ex 0707 00 25 052 60,4 999 60,4 0709 90 77 052 57,2 999 57,2 0805 30 30 382 67,0 388 69,6 528 61,5 999 66,0 0808 10 71 , 0808 10 73 , 0808 10 79 060 59,8 388 87,1 400 82,6 508 73,0 512 68,0 524 64,8 528 78,1 800 83,0 804 94,3 999 76,7 0809 10 40 052 121,4 999 121,4 0809 20 49 052 199,2 064 142,6 400 238,1 999 193,3 0809 30 31 , 0809 30 39 052 100,2 999 100,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 6). Code '999' stands for 'of other origin'.